450 F.2d 1118
Arlene FLAX et al., Plaintiffs-Appellants,v.W. S. POTTS et al., Defendants-Appellees.
No. 30495.
United States Court of Appeals,Fifth Circuit.
June 15, 1971.

L. Clifford Davis, Fort Worth, Tex., W. J. Durham, Dallas, Tex., Jack Greenberg, William L. Robinson, New York City, for appellants.
Cecil Morgan, Fort Worth, Tex., for appellees.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.

BY THE COURT:

1
The judgment of the District Court as it relates to student and faculty assignments is vacated and the cause is remanded with directions that the District Court require the school board forthwith to constitute and implement a student assignment plan and a faculty assignment plan that complies with the principles established in Swann v. Charlotte-Mecklenburg Board of Education, 1971, 402 U.S. 1, 91 S. Ct. 1267, 28 L. Ed. 2d 554; Carter v. West Feliciana Parish School Board, 5 Cir. 1970, 432 F.2d 875; and Singleton v. Jackson Municipal Separate School District, 5 Cir. 1970, 419 F.2d 1211, insofar as they relate to the issues presented in this case.


2
The District Court shall require the School Board to file a semi-annual report during the school year similar to those required in United States v. Hinds County School Board, 5 Cir. 1970, 433 F.2d 611, 618-619.


3
The judgment of the District Court as it relates to the construction of Morningside School on the site proposed is vacated and the cause is remanded with directions to enjoin the School Board from proceeding with the construction of a school that would be predominantly black.  Swann v. Charlotte-Mecklenburg Board of Education, supra.


4
Vacated and remanded with directions.